Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/16/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IndigoRose (Visual Patch User’s Guide, 2007) hereinafter NPL1 and further in view of Lee (US 2010/0064127 A1) and further in view of Tateishi et al. (US 2020/0183674 A1).

Regarding claim 1, NPL1 discloses
A method for updating a plurality of files using multi-version patch file (NPL1 [pg. 34-35] discloses an example in which a multi-version patch which is able to update version 1.2 and 1.3 to 1.4), the method comprising, at a computing device: 
obtaining the multi-version patch file (NPL1 [pg. 207] discloses a build configuration which could call a multi-version patch to bring two common previous version up to the latest version. NPL1 [pg. 209] illustrates a build settings figure which illustrates the program to be run in which the multi-version patch file may be selected. Therefore, once the user executes the program, the multi-version patch file defined in the build settings is obtained); 
identifying the plurality of files based on the multi-version patch file (NPL1 [pg. 202] illustrates a figure which allows selecting version files based on the multi-version patch file to be build. Therefore, once the user executes the program, the selected version files are identified); and 
for each file of the plurality of files:
selecting a delta file, from the multi-version patch file, to update a previous version of the file to a latest version of the file (NPL1 [pg. 34-35] discloses a single patch file to update multiple files in which a user may select to update versions 1.2 and 1.3 to 1.4 in a multi-version patch file. NPL1 [pg. 203] illustrates in the figure where the patch is being built the creation of the diff files. Therefore, based on the specified old versions, corresponding delta files would get selected once the program is executed in order to update the old versions to the latest version.); 
generating a copy of the previous version of the file at the computing device (NPL1 [pg. 58] discloses the project wizard figure for turning on an off optional features. This includes enabling the rollback support which allows files that get modified to be “rolled back” to their unmodified versions should an error occur while patching or if the user aborts the patching process. Therefore, once the program gets executed, each file in the multi-version patch will get copied since the file rollback support is enabled.); 
initiating a patch file installation process using the previous version of the file and the delta file to produce the latest version (NPL1 [pg. 51] discloses a project wizard figure that illustrates different styles including the silent patch which allows running a multi-version patch entirely in the background. Therefore, based on the project wizard setup including selecting the versions desired for updates, the user runs the executable which produces the latest version.); 
 loading the latest version of the file to an installation partition at the computing device (NPL1 [pg. 89-90] discloses a diagram for specifying the destination path to install and load the latest versions through using session variables. Therefore, when the user executes program including the multi-version patch, the latest versions will be loaded at the path specified).
NPL1 lacks explicitly
in response to detecting an interruption of the patch file installation process:
restarting the patch file installation process using the copy and the delta file to produce the latest version of the file; and
	deleting the previous version of the file.
	Lee teaches
in response to detecting an interruption of the patch file installation process: restarting the patch file installation process using the copy and the delta file to produce the latest version of the file (Lee [0040] and [0033] teaches repairing and updating the part of the BIOS when the BIOS update fails by using the backed up part of the BIOS program code. Where this is in combination with NPL1 which taught the delta files and Lee is being used to teach the concept of updating partial program using a backed up copy in response to a failure. Where the failure is for a part of the BIOS as being the single point of failure, therefore, the entire update process is not restarted); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Lee to “in response to detecting an interruption of the patch file installation process: restarting the patch file installation process using the copy and the delta file to produce the latest version of the file” in order to efficiently update using local copy versus requesting additional data from the server and wasting computing resources.
Tateishi et al. teaches
deleting the previous version of the file (Tateishi et al. [0067] teaches deleting the pre-update programs from the storage unit after the completion of the update process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Lee to incorporate the teachings of Tateishi et al. to “deleting the previous version of the file” in order to prevent wasted computing resources by storing unnecessary data and allow for more efficient usage of storage.

Regarding claim 4, the combination teaches The method of claim 1, 
IndigoRose further teaches
wherein the multi-version patch file comprises a plurality of different delta files that each correspond to different previous versions of the file (IndigoRose [pg. 34-35] teaches multi-version patching which includes multiple versions to update from.)

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 4. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.


Regarding claim 17, it’s directed to a device having similar limitations cited in claim 1. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.


Regarding claim 20, it’s directed to a method having similar limitations cited in claim 4. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 2, 5, 7, 10, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IndigoRose (Visual Patch User’s Guide, 2007) hereinafter NPL1 and further in view of Lee (US 2010/0064127 A1) and further in view of Tateishi et al. (US 2020/0183674 A1) and further in view of Chia (US 8,555,273 B1).

Regarding claim 2, NPL1 in view of Lee and further in view of Tateishi et al. combination teach
The method of claim 1, further comprises: 
the combination lacks explicitly teaching
loading the multi-version patch file and the copy into a volatile portion of memory resident at the computing device to produce the latest version using the delta file and the copy; and 
loading the latest version of the file to the installation partition in a non-volatile portion of the memory.
Chia et al. teaches
loading the multi-version patch file and the copy into a volatile portion of memory resident at the computing device to produce the latest version using the delta file and the copy (Chia et al. [col. 9, lines 17-23] teaches updating using RAM which may be in a fault-tolerant manner. Therefore, the backup and patch would be loaded into RAM in order to perform the update in which the previous version would be unavailable due to the update occurring. [col. 9, lines 33-42] teaches if an update is interrupted, a backup copy may be used to perform the update during startup or reboot which is the fault-tolerant update); and 
loading the latest version of the file to the installation partition in a non-volatile portion of the memory (Chia et al. Fig. 1A illustrates Non-volatile Memory NVM including the update agents and the update packages where (Chia et al. [col. 9, lines 33-42]  teaches the update agent getting updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Chia et al. to “loading the multi-version patch file and the copy into a volatile portion of memory resident at the computing device to produce the latest version using the delta file and the copy, wherein the previous version is unavailable for use to produce the latest version and loading the latest version of the file to the installation partition in a non-volatile portion of the memory” in order to efficiently and quickly perform the update in RAM and prevent loss of the update by loading it into ROM.

Regarding claim 5, the combination teaches The method of claim 1, 
the combination lacks explicitly
wherein restarting the patch file installation process using the copy and the delta file to produce the latest version of the file further comprises: modifying the copy, using the delta file, to produce the latest version of the file
Chia et al. further teaches
wherein restarting the patch file installation process using the copy and the delta file to produce the latest version of the file further comprises: modifying the copy, using the delta file, to produce the latest version of the file (Chia et al. [col. 9, lines 33-42] teaches if an update is interrupted, a backup copy may be used to perform the update during startup or reboot which would modify the backup copy to produce the latest version).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chia et al. to “wherein restarting the patch file installation process using the copy and the delta file to produce the latest version of the file further comprises: modifying the copy, using the delta file, to produce the latest version of the file” in order to efficiently perform the update again and prevent bugs and/or any system halts.

Regarding claim 7, the combination teaches The method of claim 1,
the combination lacks explicitly 
wherein the patch file installation process interruption is a loss of power at the computing device that halts producing the latest version using the previous version
Chia et al. further teaches
wherein the patch file installation process interruption is a loss of power at the computing device that halts producing the latest version using the previous version (Chia et al. [col. 45, lines 57-60] The update agent 3421 may support fault-tolerant updates such that any interruption including power removal during an update may not damage the firmware/software image being updated. [col. 9, lines 17-23] teaches updating using RAM which may be in a fault-tolerant manner. Therefore, the backup and patch would be loaded into RAM in order to perform the update in which the previous version would be unavailable due to the update occurring. [col. 9, lines 33-42] teaches if an update is interrupted, a backup copy may be used to perform the update during startup or reboot which is the fault-tolerant update). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chia et al. to “wherein the patch file installation process interruption is a loss of power at the computing device that halts producing the latest version using the previous version” in order to efficiently perform the update again and prevent bugs and/or any system halts.

Regarding claim 10, it’s directed to a method having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 5. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 7. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 2. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IndigoRose (Visual Patch User’s Guide, 2007) hereinafter NPL1 and further in view of Lee (US 2010/0064127 A1) and further in view of Tateishi et al. (US 2020/0183674 A1) and further in view of O’Neill (US 2004/0215755 A1).

Regarding claim 3, the combination teaches
The method of claim 1, further comprising: 
the combination lacks
using one or more error correction codes included in the multi-version patch file to produce the latest version based at least in part on a second patch file installation process interruption being detected at the computing device
O’Neill teaches
using one or more error correction codes included in the multi-version patch file to produce the latest version based at least in part on a second patch file installation process interruption being detected at the computing device (O’Neill [0125] teaches a fault tolerant update process using error correction codes in order to continue updating from the last successful update when an unexpected interruption occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of O’Neill to “using one or more error correction codes included the multi-version patch file to produce the latest version based at least in part on a second patch file installation process interruption being detected at the computing device” in order to efficiently perform the update from the last successful position to prevent wasted computing resources having to perform the update from the beginning.

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 3. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 3. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IndigoRose (Visual Patch User’s Guide, 2007) hereinafter NPL1 and further in view of Lee (US 2010/0064127 A1) and further in view of Tateishi et al. (US 2020/0183674 A1) and further in view of Matthew et al. (US 2018/0067735 A1).

Regarding claim 6, the combination teaches The method of claim 1, 
further comprising: 
the combination lacks
calculating memory storage space at the computing device to determine if the copy can be generated at the computing device.
Matthew et al. teaches
calculating memory storage space at the computing device to determine if the copy can be generated at the computing device (Matthew et al. [0041] teaches calculating available storage to install new files as illustrated in Fig. 7 element 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Matthew et al. to “calculating memory storage space at the computing device to determine if the copy can be generated at the computing device” in order to prevent wasted computing resources from creating or attempting to move files in which memory storage is not available.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 6. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IndigoRose (Visual Patch User’s Guide, 2007) hereinafter NPL1 and further in view of Lee (US 2010/0064127 A1) and further in view of Tateishi et al. (US 2020/0183674 A1) and further in view of Wang et al. (US 2016/0125185 A1).

Regarding claim 8, the combination teaches The method of claim 1, further comprising: 

the combination lacks
identifying the previous version of the file using a hash function to determine a hash value of the previous version and match the hash value to a second hash value stored in the multi-version patch file
Wang et al. teaches
identifying the previous version of the file using a hash function to determine a hash value of the previous version and match the hash value to a second hash value stored in the multi-version patch file (Wang et al. [0108] teaches comparing a first hash value of a backup source code and a second value of a corresponding source code in web server to determine if they are equal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “identifying the previous version of the file using a hash function to determine a hash value of the previous version and match the hash value to a second hash value stored in the multi-version patch file” in order to efficiently continue updating and prevent wasted computing resources from updating a file from the beginning.


Regarding claim 16, it’s directed to a method having similar limitations cited in claim 8. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193  
   

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193